GREEN, Judge.
Charles Leon Dorsey appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Dorsey alleged that he was entitled to relief pursuant to Hale v. State, 630 So.2d 521 (Fla.1993). We affirm the trial court’s order without prejudice to any right Dorsey might have to file a facially sufficient motion to correct illegal sentence alleging that the determination of whether his offenses were part of the same criminal episode could be made “without resort to extra-record facts.” Adams v. State, 755 So.2d 678, 680 (Fla. 2d DCA 1999).
We affirm the denial of Dorsey’s remaining claims without comment.
Affirmed.
THREADGILL, A.C.J., and STRINGER, J., Concur.